EXHIBIT 10.15

SIXTH AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AGREEMENT, entered into as of the 31 day of March, 2006, amends and
restates the Amended and Restated Agreement, dated as of the 20th day of
February, 2004, by and between KOPIN CORPORATION, a Delaware corporation with
its principal place of business at 200 John Hancock Road, Taunton, MA 02780 (the
“Employer”), and John C. C. Fan, (the “Employee”), as first amended and restated
as of May 1, 1995.

1. Freedom to Contract. The Employee represents that he is free to enter into
this Agreement, that he has not made and will not make any agreements in
conflict with this Agreement, and will not disclose to the Employer, or use for
the Employer’s benefit, any trade secrets or confidential information now or
hereafter in the Employee’s possession which is the property of any other party.

2. Employment. The Employer hereby employs the Employee, and the Employee hereby
accepts his employment by the Employer, upon the terms and conditions set forth
herein.

3. Effective Date and Term. This Agreement shall take effect as of February 20,
2006 (the “Effective Date”), and shall continue thereafter in full force and
effect through December 31, 2010, unless terminated prior to such time in
accordance with the provisions of this Agreement (the “Employment Term”).

4. Title and Duties; Extent of Services. The Employee shall promote the business
and affairs of the Employer as President and Chief Executive Officer of the
Employer, with responsibility for performing such duties consistent with such
position as the Board of Directors may from time to time designate. As long as
he is employed hereunder, the Employee shall also continue to serve, if
nominated by the Nominating Committee of the Board of Directors and elected by
the Shareholders, as a member of the Board of Directors of the Employer.

5. Termination Rights of the Parties. The employment of the Employee by the
Employer under this Agreement may be terminated at any time by either the
Employee or Employer upon 30 days’ prior written notice of such termination to
the other.

6. Compensation. Employee shall be paid a salary at an initial annual rate of
Four Hundred Ninety-Five Thousand Dollars ($495,000), retroactive to January 1,
2006, for the year ending December 31, 2006. Subject to Section 9, the Board of
Directors, in its sole discretion, shall have the absolute right to determine
the Employee’s salary and benefits for each subsequent fiscal year during the
term hereof; provided that in no event shall such salary or such benefits be
reduced during the Employment Term unless the Employer implements a
substantially similar reduction for all senior executive employees of the
Employer. The Employer agrees to diligently review and consider alternative
means of providing the Employee with additional tax advantaged compensation.



--------------------------------------------------------------------------------

7. Inventions and Proprietary Information.

7.1 Inventions. Employee shall inform the Employer using the established
procedures promptly and fully of all inventions, improvements, discoveries,
know-how, designs, processes, formulae and techniques, and any related
suggestions and ideas (hereinafter “Inventions”), whether patentable or not,
which are solely or jointly conceived or made by Employee, during the period of
Employee’s employment by the Employer, whether during or out of Employee’s usual
hours of work. The Employer shall own all right, title and interest to those
inventions (hereinafter “Employer Inventions”) which are: (a) within the scope
of the Employer’s business, which includes areas in which research is being
conducted and areas of technical or market investigation; and/or (b) related to
work done for the Employer by Employee. Employee hereby assigns and agrees to
assign to the Employer Employee’s entire right, title and interest in all
Employer Inventions and any patents, design patents, and any other forms of
intellectual property resulting therefrom. Employee shall protect the Employer’s
right to patent Employee’s Employer Inventions by keeping written records, which
are witnessed and dated, concerning dates of conception and reduction to
practice, and Employee shall not publish information concerning Employer
Inventions without prior approval from the Employer. Employee shall also, during
and after Employee’s employment, execute such written instruments and render
such other assistance as the Employer shall reasonably request to obtain and
maintain patents, design patents, or other forms of protection on any Employer
Inventions and to vest and confirm in the Employer its entire right, title and
interest therein. In this regard, Employee shall be reimbursed by the Employer
for actual expenses incurred and, if no longer an employee of the Employer,
shall be reasonably compensated for assistance rendered.

7.2 Proprietary Information.

(a) Employee understands that as a consequence of Employee’s employment by the
Employer, proprietary data and confidential information (both hereinafter
referred to as “Information”) relating to the business of the Employer may be
disclosed to Employee or developed by Employee which is not generally known in
the Employer’s trade and which is of considerable value to the Employer. Such
Information includes, without limitation, information about trade secrets, the
Employer Inventions (as previously defined), patents, licenses, research
projects, costs, profits, markets, sales, customer lists, plans for future
development, and any other information of a similar nature to the extent not
generally known in the trade. Employee acknowledges and agrees that Employee’s
relationship to the Employer with respect to such Information shall be fiduciary
in nature. Employee shall not make any use of any such Information except in the
performance of Employee’s work for the Employer; Employee shall maintain such
Information in confidence; and Employee shall not disclose to any person not
employed by the Employer any such Information at any time either during or after
Employee’s employment or use any such Information in connection with other
employment, except as authorized, in writing, by a duly empowered officer of the
Employer.

(b) Employee shall deliver promptly to the Employer on termination of Employee’s
employment, or at any time the Employer so requests, all memoranda, notes,
records, reports, manuals, drawings, blueprints, plans, customer lists, pricing
and/or cost data, and all other property or materials belonging to the Employer,
including all copies thereof, which Employee then possesses or has under
Employee’s control.

 

2



--------------------------------------------------------------------------------

(c) Employee covenants that there are no Inventions and/or patents within the
scope of the Employer’s business in which Employee held an interest prior to the
date of this Agreement and which are not subject to this Agreement.

7.3 Remedies. Employee recognizes that irreparable injury may result to the
Employer, its business and property, in the event of a breach of any of the
agreements, assurances and understandings contained herein. Employee further
recognizes that in the event of such a breach, or the substantial likelihood
that such a breach will occur, the Employer intends to take legal action, and to
seek injunctive relief if available, in accordance with the language and spirit
of this Agreement in order to protect fully its interests and property.

8. Covenant Not to Compete.

(a) The Employee recognizes that the Employer is engaged in the development and
sale of III-IV compounds used in semiconductors and related products in
Massachusetts and throughout the United States and the world and in the
development of liquid crystal electronic imaging devices and display products
based thereon (collectively, the “Principal Business”). In the event of the
termination of the Employee’s employment hereunder, voluntarily or
involuntarily, and so long as the Employer is not in material breach of its
obligations to the Employee hereunder, the Employee agrees that, for a period of
twelve (12) months from the date of such termination, he will neither (i) engage
in the Principal Business directly for himself, or in conjunction with or on
behalf of any commercial entity, or (ii) work as an employee in the Principal
Business for any commercial entity, where either (A) the Employee’s duties in
the course of any such activities would be substantially similar to those he has
performed for the Employer hereunder or (B) the Employee’s duties in the course
of such activities would involve disclosure or use of any confidential or
proprietary information relating to the business of the Employer which he may in
any way acquire by reason of his employment by the Employer. The Employee’s
obligation under this Section 8 shall extend to all geographical areas of the
United States and the world in which the Employer, as set forth above, carries
on business, either directly or indirectly, including, but not limited to,
places where the Employer has a place of business, has employees or
representatives, or has advertised or sold any products during the time period
specified in this section.

(b) The Employee further agrees that for a period of twelve (12) months from the
date of termination of his employment, he will not on behalf of himself or any
commercial competitor of the Employer, compete for, or engage in the
solicitation of, with respect to the Employer’s products or services, any
commercial customer of the Employer, that he has, during the one year
immediately preceding such termination, solicited or serviced on behalf of the
Employer or that has been so solicited or serviced, during such period, by any
person under the Employee’s supervision.

(c) The Employee further agrees that for a period of twelve (12) months after
the date of termination of his employment, he will not, on behalf of himself or
any other commercial competitor of the Employer, solicit or attempt to solicit
for employment, recruit or hire any employee or independent contractors of the
Employer (or any person who was an employee or independent contractor of the
Employer during the six (6) month period prior to such activity by the
Employee), or induce, attempt to induce or encourage any such person to
terminate his or her association with the Employer.

 

3



--------------------------------------------------------------------------------

(d) In the event of any violation of the foregoing provisions of this Section 8,
the Employer shall be entitled, in addition to any other rights or remedies it
may have, to injunctive relief, it being agreed that the damages which the
Employer would sustain upon any such violation are difficult or impossible to
ascertain in advance and that the Employee’s violations may cause irreparable
harm to the Employer.

9. Post-Termination and Related Matters.

9.1 Termination by Employer without Cause; Resignation for Good Reason. If prior
to the expiration of the Employment Term the Employee is terminated by the
Employer without Cause (as defined in Section 9.2(b) below) other than by reason
of death or disability, or the Employee resigns for Good Reason (as defined in
Section 9.2(c) below) within twelve (12) months following a Change in Control
(as defined in Section 9.2(d) below) of the Employer, Employer shall pay the
following amounts and provide the following benefits to the Employee:

(a) an amount equal to the sum of the Employee’s earned but unpaid base salary
and pro-rated annual bonus through the date of Employee’s termination, which
prorated annual bonus shall be calculated by reference to his then current
year’s target annual bonus, the base salary portion of such amount shall be paid
on the Employer’s next regularly scheduled pay date following the Termination
Date, and the bonus portion of such amount shall be paid within thirty (30) days
following the Termination Date;

(b) severance pay in the amount of $1.2 million, which amount will be paid to
Employee in twenty-four (24) equal monthly installments during the two-year
period following the Termination Date;

(c) an amount equal to the value of Employee’s accrued but unpaid vacation days,
which amount shall be paid on the Employer’s next regularly scheduled pay date
following the Termination Date;

(d) up to a maximum of $10,000 per year for up to ten (10) years following the
Employee’s Termination Date to enable the Employee to purchase for himself and
his spouse supplemental health insurance coverage (including Medicare Part B,
Medicare Part D, and Medigap coverage) beyond the coverage that they may obtain
from Medicare Part A; and

(e) immediately vest all options to purchase Employer Stock, all stock
appreciation rights, all restricted stock awards, and any other compensatory
equity awards, granted by the Employer to the Employee.

Any amounts payable under this Section 9.1 shall be subject to applicable tax
withholding. In the event and to the extent the Employer reasonably determines
that any of the severance required by this Section 9.1 constitutes deferred
compensation within the meaning of Section 409A of the Internal Revenue Code,
Employer and Employee will agree on an alternative payment schedule that
complies with, or avoids any adverse tax consequences to Employee under, said
Section 409A.

 

4



--------------------------------------------------------------------------------

9.2 Other.

(a) “Termination Date” shall mean the earlier of (i) the expiration of the
Employment Term, or (ii) the date the Employee’s employment is terminated (x) by
his death, then the date of his death, (y) by his long-term disability, then the
date of his occurrence of his long-term disability, or (z) for any other reason
(including the Employee’s resignation for Good Reason following a Change in
Control), then the date on which such termination of employment is to be
effective pursuant to the notice of termination to be given by the party
terminating the relationship.

(b) “Cause” shall mean (i) willful misconduct in the performance of Employee’s
duties and responsibilities, (ii) willful nonperformance of Employee’s duties
and responsibilities, (iii) willful contravention of written instructions of the
Board of Directors of the Employer, (iv) breach by Employee of a material term
of this Agreement, (v) Employee’s breach of trust, duty of loyalty or fiduciary
duty owed to the Employer, Employer’s Board of Directors or Employer’s
shareholders, of (vi) Employee’s conviction of, or written admission or plea of
nolo contendere to, a felony or crime of moral turpitude, or Employee’s
imprisonment for any crime; provided, however, that such termination may not
occur until thirty (30) days after Employer’s Board of Directors has given
Employee a written notice specifying the ground(s) for such termination for
Cause and an opportunity during such thirty (30) day notice period to have a
hearing concerning such notice before the Board of Directors of the Employer,
and then only if the Employee has failed to cure the Cause giving rise to such
potential termination, if such Cause is curable. Any Cause that results in
adverse publicity concerning the Employer or damage to the Employer’s business
or reputation shall be deemed to be incurable.

(c) “Good Reason” shall mean the occurrence, without the Employee’s written
consent, of any of the following events or circumstances:

(i) the assignment to the Employee of duties that are inconsistent in any
material respect with the Employee’s position (including status, offices,
titles, and reporting requirements), authority, or responsibilities, or any
other action or omission by the Employer that results in a material diminution
in such position, authority, or responsibility;

(ii) a reduction in the Employee’s base salary, other than as part of a similar
reduction in base salary for all senior executive employees of the Employer but
not to exceed 15% of the Employee’s base salary;

(iii) the failure by the Employer to (1) continue in effect any material
compensation or benefit plan or program in which the Employee participates, or
that is applicable to the Employee, unless an equitable arrangement providing
substantially similar benefits in the aggregate (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (2) continue the Employee’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, in
terms of the monetary value of benefits provided , or (3) award annual bonuses
to the Employee in amounts and in a manner substantially consistent with the
Employer’s past practice in light of the Employer’s financial performance;

 

5



--------------------------------------------------------------------------------

(iv) a change by the Employer in the location at which the Employee performs the
Employee’s principal duties for the Employer to a new location that is both:
(1) further from the Employee’s principal residence, and (2) more than 50 miles
from the location at which the Employee performed the Employee’s principal
duties for the Employer;

(v) the failure of the Employer to obtain the agreement from any successor to
the Employer to assume and agree to perform this Agreement, as required by
Section 9.3;

(vi) any failure of the Employer to pay or provide to the Employee any portion
of the Employee’s compensation or benefits within seven (7) days of the date
such compensation or benefits are due, unless such failure to pay is inadvertent
and is cured within thirty (30) days with interest at LIBOR plus 2%; or

(vii) any material breach by the Employer of this Agreement.

A termination by the Employee for Good Reason may not occur until thirty
(30) days after the Employee has given the Board of Directors written notice
specifying the ground(s) for such termination for Good Reason and an opportunity
during such thirty (30) day notice period for the Board of Directors of the
Employer to discuss such notice with the Employee, and then only if the Employer
has failed to cure the event or circumstance (including compensation for any
losses or damages resulting therefrom) giving rise to such Good Reason, if such
Good Reason is curable.

(d) “Change in Control” shall mean:

(i) The acquisition by any individual, entity, or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (1) the
then outstanding shares of the common stock of the Employer (“Stock”), or
(2) the combined voting power of the then outstanding securities of the Employer
ordinarily having the right to vote at elections of directors (“Outstanding
Employer Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control under this Section 9(d)(i): (A) any
acquisition directly from the Employer (excluding an acquisition by virtue of
the exercise of a conversion privilege), (B) any acquisition by the Employer or
by any corporation controlled by the Employer; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Employer
or any corporation controlled by the Employer; or (D) any acquisition by any
corporation pursuant to a consolidation or merger, if, following such
consolidation or merger, the conditions described in clauses (1), (2) and (3) of
paragraph (iii) of this Section 9(d) are satisfied; or

(ii) Individuals who, as of the date hereof or of the most recent renewal
hereof, constitute the Board of Directors (the “Incumbent Board”) ceasing for
any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director (other than a
director designated by a Person who has entered into an agreement with the
Employer to effect a transaction described in paragraphs (i) or (iii) of this

 

6



--------------------------------------------------------------------------------

Section 9(d)) subsequent to the date hereof whose election, or nomination for
election by the Employer’s shareholders, was approved by a vote or resolution of
at least a majority of the directors then composing the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-1l of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors; or

(iii) The consummation of the transactions contemplated by a resolution of the
Board of Directors approving an agreement of consolidation of the Employer with
or merger of the Employer into another corporation or business entity in each
case, unless, following such consolidation, or merger, (1) more than 50% of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such consolidation or merger and/or the combined voting power of
the then outstanding voting securities of such corporation or business entity
entitled to vote generally in the election of directors (or other persons having
the general power to direct the affairs of such entity) is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Stock and
Outstanding Employer Voting Securities immediately prior to such consolidation
or merger in substantially the same proportions as their ownership, immediately
prior to such consolidation or merger, of the Stock and Outstanding Employer
Voting Securities, as the case may be, (2) no Person (excluding the Employer,
any employee benefit plan (or related trust) of the Employer or such corporation
or other business entity resulting from such consolidation or merger and any
Person beneficially owning, immediately prior to such consolidation or merger,
directly or indirectly, 50% or more of the Stock or Outstanding Employer Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 50%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such consolidation or merger and/or the combined
voting power of the then outstanding voting securities of such corporation or
business entity entitled to vote generally in the election of its directors (or
other persons having the general power to direct the affairs of such entity) and
(3) at least a majority of the members of the board of directors (or other group
of persons having the general power to direct the affairs of the corporation or
other business entity) resulting from such consolidation or merger were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such consolidation or merger; provided, that any right to receive
compensation pursuant to Section 9 above which shall vest by reason of the
action of the Board of Directors pursuant to this paragraph (iii) shall be
divested upon (A) the rejection of such agreement of consolidation or merger by
the stockholders of the Employer or (B) its abandonment by either party thereto
in accordance with its terms; or

(iv) The consummation of the transactions contemplated by the adoption by the
requisite majority of the whole Board of Directors, or by the holders of such
majority of stock of the Employer as is required by law or by the Certificate of
incorporation or By-Laws of the Employer as then in effect, of a resolution or
consent authorizing (1) the dissolution of the Employer or (2) the sale or other
disposition of all or substantially all of the assets of the Employer, other
than to a corporation or other business entity with respect to which, following
the such sale or other disposition, (A) more than 50% of, respectively, the then
outstanding shares of common stock of such corporation and/or the combined
voting power of

 

7



--------------------------------------------------------------------------------

the outstanding voting securities of such corporation or other entity to vote
generally in the election of its directors (or other persons have the general
power to direct its affairs) is then beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Stock and Outstanding Employer Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Stock and/or Outstanding Employer Voting Securities, as the
case may be, (B) no Person (excluding the Employer and any employee benefit plan
(or related trust) of the Employer or such corporation or other business entity
and any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 50% or more of the Stock and/or Outstanding
Employer Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of such corporation and/or the combined voting power of the then
outstanding voting securities of such corporation or other business entity
entitled to vote generally in the election of directors (or other persons having
the general power to direct its affairs), and (C) at least a majority of the
members of the board of directors or group of persons having the general power
to direct the affairs of such corporation or other entity were members of the
Incumbent Board at the time of the execution of the initial agreement of action
of the Board of Directors providing for such sale or other disposition of assets
of the Employer; provided, that any right to receive compensation pursuant to
Section 9 above which shall vest by reason of the action of the Board of
Directors or the stockholders pursuant to this subsection shall be divested upon
the abandonment by the Employer of such dissolution, or such sale of or other
disposition of assets, as the case may be.

9.3 Successor. The failure of any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Employer to assume this Agreement or to perform
the Employer’s obligations under this Agreement shall, at the election of the
Employee, be deemed to constitute a termination of the Employee by the Employer
without Cause.

9.4 Mitigation. The Employee shall not be required to mitigate the amount of any
payment or benefits provided for in this Agreement by seeking other employment
or otherwise. Further, the amount of any payment or benefits provided for in
this Agreement shall not be reduced by any compensation earned by the Employee
as a result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Employee to the Employer or
otherwise.

9.5 Indemnification. To the maximum extent permitted under Massachusetts law as
from time to time in effect, the Employer shall indemnify the Employee and hold
him harmless from, against, and in respect of any and all damages, deficiencies,
actions, suits, proceedings, demands, assessments, excise taxes, judgments,
claims, losses, costs, expenses, obligations, and liabilities arising from or
relating to the performance of the Employee’s duties and responsibilities under
this Agreement.

9.6 D&D Coverage. For so long as, and only for so long as, the Employer
continues to maintain directors’ and officers’ liability insurance, the Employer
shall maintain a policy covering the Employee in the amount of at least
$5,000,000 in the aggregate. The Employer will also use commercially efforts to
obtain coverage for Employee under any such policy for six (6) years after
Employee ceases being an officer or director.

 

8



--------------------------------------------------------------------------------

9.7 Obligation Upon Non-Renewal. If the parties do not extend or renew this
Agreement upon the expiration of the Employment Term on terms that are, in the
aggregate, comparable to the terms of this Agreement, then the Employer and the
Employee will negotiate in good faith to implement a mutually agreeable and
appropriate retirement or consulting arrangement for the Employee. Such
retirement or consulting arrangement shall consider the Employee’s years of
service and economic contribution to the Employer, the compensation and benefits
that would be provided under this Agreement in the event of a termination
without Cause during the Employment Term, post-retirement health care benefits
for the Employee and his spouse, and the financial status of the Employer.

10. Provisions of General Application.

10.1 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed, interpreted and determined in accordance with the
laws of the Commonwealth of Massachusetts.

10.2 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, taken together, shall
constitute one and the same instrument. In making proof of this Agreement it
shall not be necessary to produce or account for more than one such counterpart.

10.3 Other Agreements. This Agreement represents the entire understanding and
agreement between the parties as to the subject matter hereof. No prior,
concurrent or subsequent agreement, whether written or oral, shall be construed
to change, amend, alter, repeal or invalidate this Agreement, unless this
Agreement is specifically identified in and made subject to such other written
agreement.

10.4 Amendment. This Agreement may be amended only by a written instrument
executed in one or more counterparts by the parties hereto.

10.5 Waiver. No consent to or waiver of any breach or default in the performance
of any obligation hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance of any of the same or
any other obligation hereunder. Failure on the part of either party to complain
of any act or failure to act of the other party or to declare the other party in
default, irrespective of the duration of such failure, shall not constitute a
waiver or rights hereunder and no waiver hereunder shall be effective unless it
is in writing, executed by the party waiving the breach or default hereunder.

10.6 Headings. The headings of sections and subsections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of this Agreement or to affect the meaning of any of its provisions.

 

9



--------------------------------------------------------------------------------

10.7 Severability. If any provision of this Agreement shall, in whole or in
part, prove to be invalid for any reason, such invalidity shall affect only the
portion of such provision which shall be invalid, and in all other respects this
Agreement shall stand as if such invalid provision, or the invalid portion
thereof, had not been a part hereof.

10.8 Notices and Other Communications. All notices and other communications
required hereunder shall be effective if in writing and if delivered or sent by
certified or registered mail, return receipt requested (a) if to the Employee,
at his residence address first set forth above, with a copy to Arthur S. Meyers,
Seyfarth Shaw LLP, Two Seaport Lane, Suite 300, Boston, MA 02110, and (b) if to
the Employer, at 200 Hancock Road, Taunton MA, Attention: Chief Financial
Officer, with a copy to John J. Concannon, III, Esq., Bingham McCutchen LLP, 150
Federal Street, Boston, MA 02110, or to such other persons or addresses as the
parties hereto may specify by a written notice to the other from time to time.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Employer, by its
duly authorized officer, and by the Employee, as of the date first above
written.

 

KOPIN CORPORATION     EMPLOYEE /s/ Michael Wall     /s/ John C. C. Fan By:
Michael Wall     John C. C. Fan

 

11